Title: Thomas Jefferson to David Bailie Warden, 9 July 1811
From: Jefferson, Thomas
To: Warden, David Bailie


          
                  Dear Sir 
                  Monticello July 9. 11.
            The possibility that another post may still find you at Washington induces me to risk another letter’s getting in time to have the benefit of your care.
			  mr Mazzei, of Pisa, to whom it is addressed, is the intimate friend of mr Febroni, probably known to you as a man of letters, lately appointed by the Emperor a Maitre de requetes, charged with the care of roads and bridges South of the Alps, and passing most of his time at Paris. if put into his hands it
			 will be sure of a safe conveyance, but in case of his absence, such other conveyance as you can find for it will oblige me. repeating my wishes for a pleasant voyage, I add the assurance of my great esteem and respect.
          
            Th:
            Jefferson
         